Title: To Benjamin Franklin from Jonathan Williams, Sr., 25 October 1777
From: Williams, Jonathan Sr.
To: Franklin, Benjamin



Honored Sir
Boston Octr 25. 1777.
In my Last I advised of the Enemies taken Possession of Ticonderoge and then mention’d that the Country were allarmed and would exert themselves and prehaps do Wonders. Wonders are don (God be prased) General Burgoyne and his Whol Armey Prisoners of War he and his Whol Armey to be Transported to England to tell the dolefull Tale.
The Bearer Mr. Jonathan L. Austin Son of the Honbl. Nathl. Austin Comes with the agreeable [news?]. Your Civilities to him as a Stranger will Oblige Your Dutiful Nephew and Humble Servant
J Wms


PS A few days ago Mrs. Green and her Daughter was at our House Brought me a Letter from Aunt Mecom Who Was well at Worwick desires her Love to you and all friends in France. I am as Above
J Wms

 
Addressed: Doctr. Benjamin Franklin Eqr / per Mr. Austin / France
